        Case 6:18-cv-00080-ADA Document 134 Filed 10/31/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 MATCH GROUP, LLC               §
                                §
                                §
       Plaintiff,               §
                                §
 v.                             §
                                §
 BUMBLE TRADING INC., BUMBLE    §
 HOLDING, LTD., BADOO TRADING   §                       No. 6:18-cv-00080-ADA
 LIMITED, MAGIC LAB CO.,        §
 WORLDWIDE VISION LIMITED,      §
 BADOO LIMITED, BADOO           §                       JURY TRIAL DEMANDED
 SOFTWARE LIMITED, and BADOO    §
 TECHNOLOGIES LIMITED,          §
                                §
       Defendants.              §
                                §
 BUMBLE TRADING INC. and BUMBLE §
 HOLDING, LTD.,                 §
                                §
        Cross-Plaintiffs,       §
 v.                             §
                                §
 MATCH GROUP, LLC and           §
 IAC/INTERACTIVECORP,           §
                                §
        Cross-Defendants.       §
                                §

          JOINT MOTION FOR ENTRY OF AGREED ORDER GOVERNING
                 ELECTRONICALLY STORED INFORMATION

       Plaintiff/Cross-Defendant Match Group, LLC, Cross-Defendant IAC/InterActiveCorp

and Defendants Bumble Trading, Inc., Bumble Holding, Ltd., Badoo Trading Limited, Badoo

Limited, and Badoo Technologies Limited respectfully request the Court enter the agreed Order

Governing Electronically Stored Information attached hereto as Exhibit A.




                                               1
       Case 6:18-cv-00080-ADA Document 134 Filed 10/31/19 Page 2 of 4




DATED: October 31, 2019                  Respectfully submitted,

                                         CALDWELL CASSADY & CURRY


                                         By: /s/ Bradley W. Caldwell
                                         Bradley W. Caldwell
                                         Texas State Bar No. 24040630
                                         Email: bcaldwell@caldwellcc.com
                                         John F. Summers
                                         Texas State Bar No. 24079417
                                         Email: jsummers@caldwellcc.com
                                         Warren J. McCarty, III
                                         Texas State Bar No. 24107857
                                         Email: wmccarty@caldwellcc.com
                                         CALDWELL CASSADY CURRY P.C.
                                         2101 Cedar Springs Road, Suite 1000
                                         Dallas, Texas 75201
                                         Telephone: (214) 888-4848
                                         Facsimile: (214) 888-4849

                                         John P. Palmer
                                         State Bar. 15430600
                                         Email: palmer@namanhowell.com
                                         Naman, Howell, Smith & Lee, PLLC
                                         400 Austin Avenue, 8th Floor
                                         P.O. Box 1470
                                         Waco, TX 76701
                                         Telephone: (254) 755-4100
                                         Facsimile: (254) 754-6331

                                         ATTORNEYS FOR PLAINTIFF
                                         MATCH GROUP, LLC and IAC

                                         By: /s/ Rose S. Whelan (by permission)
                                         Joseph M. Drayton (Pro Hac Vice)
                                         NY Bar No. 2875318
                                         COOLEY LLP
                                         1114 Avenue of the Americas
                                         New York, NY 10036
                                         Telephone: (212) 479-6000
                                         Facsimile: (212) 479-6275
                                         jdrayton@cooley.com


                                     2
Case 6:18-cv-00080-ADA Document 134 Filed 10/31/19 Page 3 of 4




                                  Michael G. Rhodes (Pro Hac Vice)
                                  CA Bar No. 116127
                                  Matthew Caplan (Pro Hac Vice)
                                  CA Bar No. 260388
                                  COOLEY LLP
                                  101 California Street, 5th Floor
                                  San Francisco, CA 94111-5800
                                  Telephone (415) 693-2000
                                  Facsimile: (415) 693-2222
                                  mrhodes@cooley.com
                                  mcaplan@cooley.com

                                  Rose S. Whelan (Pro Hac Vice)
                                  DC Bar No. 999367
                                  COOLEY LLP
                                  1299 Pennsylvania Ave., N.W.
                                  Suite 700
                                  Washington, DC 20004
                                  Telephone: (202) 842-7800
                                  Facsimile: (202) 842-7899
                                  rwhelan@cooley.com

                                  Deron R. Dacus
                                  Texas Bar No. 00790553
                                  THE DACUS FIRM, PC
                                  821 ESE Loop 323, Suite 430
                                  Tyler, TX 75701
                                  Telephone: (903) 705-1117
                                  Facsimile: (903) 581-2543
                                  ddacus@dacusfirm.com

                                  ATTORNEYS FOR DEFENDANTS
                                  BUMBLE TRADING, INC., BUMBLE
                                  HOLDING, LTD., BADOO TRADING
                                  LIMITED, BADOO LIMITED, AND
                                  BADOO TECHNOLOGIES LIMITED




                              3
        Case 6:18-cv-00080-ADA Document 134 Filed 10/31/19 Page 4 of 4




                               CERTIFICATE OF SERVICE


       The undersigned certifies that the foregoing document was filed electronically with the

Clerk of Court using the CM/ECF system which will send notification of such filing to all

counsel of record on October 31, 2019.

                                                    Bradley W. Caldwell
                                                    Bradley W. Caldwell




                                               4
